IN THE COURT OF APPEALS 12/03/96
                                  OF THE
                         STATE OF MISSISSIPPI
                            NO. 95-KA-01217 COA

ALVIN SHIELDS

APPELLANT

v.

STATE OF MISSISSIPPI

APPELLEE



PER CURIAM AFFIRMANCE MEMORANDUM OPINION



THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND

MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. SHIRLEY C. BYERS

COURT FROM WHICH APPEALED: SUNFLOWER COUNTY CIRCUIT COURT

ATTORNEY FOR APPELLANT:

CLEVE MCDOWELL

ATTORNEY FOR APPELLEE:

OFFICE OF THE ATTORNEY GENERAL

BY: PAT FLYNN

DISTRICT ATTORNEY: FRANK CARLTON

NATURE OF THE CASE: CRIMINAL: ATTEMPTED BURGLARY AND ESCAPE

TRIAL COURT DISPOSITION: CT I ATTEMPTED BURGLARY: CT II ESCAPE AS AN
HABITUAL: CT I SENTENCED TO 7 YRS, TO RUN CONSECUTIVE TO CAUSE NO. 92-
10523 & 5 YRS TO CT II, TO RUN CONSECUTIVE TO CT I, IN THE CUSTODY OF THE
MDOC, WITHOUT PAROLE



BEFORE BRIDGES, P.J., COLEMAN, AND PAYNE, JJ.

PER CURIAM:



Alvin Shields was convicted of attempted burglary and escape. He was sentenced as a habitual
offender to serve seven (7) years for the attempted burglary conviction and five (5) years for the
escape conviction in the custody of the Mississippi Department of Corrections, with both sentences
to be served without benefit of probation or parole and both to be served consecutively with any
other sentences imposed on the Appellant for other crimes. Shields claims in his statement of the
issues on appeal that his convictions were against the overwhelming weight of the evidence. It
appears from consideration of his arguments in his brief that he might also be suggesting that the
evidence was insufficient to support his convictions. Shields argues that the attempted burglary
conviction was based on very weak circumstantial evidence, and that the only evidence against the
Appellant was testimony that he broke a window in the church. Shields argues further that the
evidence presented on the escape charge merely proved that he left the police station temporarily.

Our standard of review for considering a challenge to the sufficiency of the evidence is well
established. On review, this Court must consider the evidence in the light most favorable to the State,
accepting all the evidence introduced by the State as true, together with all reasonable inferences
therefrom. If there is sufficient evidence to support a guilty verdict, the motion for a directed verdict
must be overruled. Robinson v. State, 662 So. 2d 1100, 1105 (Miss. 1995). In the present case, we
find that the evidence is not such that reasonable jurors could only find Shields not guilty. We find
that the evidence was sufficient to sustain a guilty verdict on both charges.

Our standard of review for considering a challenge to the weight of the evidence is also well
established. The jury is charged with the responsibility of weighing and considering the conflicting
evidence, evaluating the witnesses’ credibility, and determining whose testimony should be believed.
McClain v. State, 625 So. 2d 774, 781 (Miss. 1993). "It is not for this Court to pass upon the
credibility of witnesses and where the evidence justifies the verdict, it must be accepted as having
been found worthy of belief." Williams v. State, 427 So. 2d 100, 104 (Miss. 1983). We will not order
a new trial "unless convinced that the verdict is so contrary to the overwhelming weight of the
evidence that, to allow it to stand, would be to sanction an unconscionable injustice." Robinson, 662
So. 2d at 1105. In the present case, the jury weighed the evidence, believed the State’s witnesses, and
convicted Shields of attempted burglary and escape. Accordingly, we find that the verdict was not
against the overwhelming weight of the evidence.



THE JUDGMENT OF THE SUNFLOWER COUNTY CIRCUIT COURT OF CONVICTION
ON COUNT I OF ATTEMPTED BURGLARY AND SENTENCE OF SEVEN (7) YEARS TO
RUN CONSECUTIVELY TO CAUSE NO. 92-10523; COUNT II OF ESCAPE AS A
HABITUAL OFFENDER AND SENTENCE OF FIVE (5) YEARS TO RUN
CONSECUTIVELY TO SENTENCE IN COUNT I, ALL TO BE SERVED IN THE
CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, IS AFFIRMED.
ALL COSTS OF THIS APPEAL ARE TAXED TO SUNFLOWER COUNTY.



FRAISER, C.J., BRIDGES AND THOMAS, P.JJ., BARBER, COLEMAN, DIAZ, KING,
McMILLIN, AND PAYNE, JJ., CONCUR. SOUTHWICK, J., NOT PARTICIPATING.